Citation Nr: 1632842	
Decision Date: 08/18/16    Archive Date: 08/26/16

DOCKET NO.  11-28 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for loss of use of the creative organ as secondary to service-connected diabetes mellitus, coronary artery disease, and/or posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Stuart Sparker, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1965 to August 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The Veteran testified at a Board hearing in February 2014.  A transcript is of record.  Since that hearing, the Veteran's Law Judge (VLJ) who presided over that hearing left the Board.  In a June 2016 letter, the Veteran was notified of the VLJ's departure and provided an opportunity for another hearing before another VLJ.  In a June 28, 2016 response, the Veteran declined a new hearing and asked for the Board to consider his claim based on the evidence of record.  

The Board remanded this case in September 2014 for a new opinion.  It now returns for appellate review. 


FINDING OF FACT

The Veteran's erectile dysfunction was as at least as likely as not caused by service-connected diabetes mellitus, coronary artery disease, or PTSD.


CONCLUSION OF LAW

The criteria for the establishment of service connection for loss of use of a creative organ as secondary to service-connected diabetes mellitus, coronary artery disease, or PTSD are met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims entitlement to service connection for loss of use of a creative organ, to include as secondary to service-connected PTSD, CAD, and diabetes.  Specifically, he asserts that the medication prescribed for these service-connected conditions has caused erectile dysfunction as noted in his February 2014 hearing.  For the following reasons, the Board finds that service connection is established. 

Service connection means that a veteran has a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see 38 C.F.R. § 3.303(a).  

Service connection may be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In order to establish entitlement to service connection on a secondary basis, the evidence must show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.   

The Board has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Allday v. Brown, 7 Vet. App. 517, 527 (1995).  The Board must assess the credibility and weight of the evidence, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

The Veteran is service connected for PTSD, coronary artery disease, and diabetes mellitus, type II.  Additionally, VA medical records document his current erectile dysfunction.  See e.g., October 08, 2008 VA treatment record (reflecting that the Veteran was prescribed Vardenafil for erectile dysfunction); December 15, 2010 VA treatment record (Continues to experience some erectile dysfunction secondary to the Effexor (Venlafaxine)).  Thus, the Veteran has a current disability for the purposes of secondary service connection.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

As to causation, there are several notations in the Veteran's VA treatment records made by medical doctors noting that the Veteran's erectile dysfunction was a side effect of the medication he was prescribed for his service-connected disabilities.  Specifically, an October 26, 2010 VA treatment record shows that the Veteran was diagnosed with erectile dysfunction.  The examiner assessed, "erectile dysfunction most likely exacerbated by Effexor."  On December 15, 2010, a VA medical doctor stated, "[the Veteran] continues to experience some ED secondary to Effexor [] which he feels is an acceptable trade-off given the [Effexor's] benefits."  Thus, the foregoing statements represent favorable probative evidence of the fact that the Veteran's medication was causing, or in the alternative aggravating, the Veteran's erectile dysfunction.  

There are unfavorable medial opinions in the Veteran's file that must also be weighed.  The Veteran was afforded a VA examination in May 2009 and opinions were provided in May 2010 and November 2014 on the relationship between his service-connected disabilities and his erectile dysfunction.  The Board assigns little probative value to these opinions as they are not adequate for rating purposes.  They do not account for the Veteran's lay statements, the Drugs.com article he submitted showing that sexual dysfunction is indeed a possible side effect of his prescribed medication, or consider the Veteran's service-connected disabilities and the medication prescribed to treat them in their entirety.  Therefore, the favorable medical evidence outweighs the unfavorable medical evidence.  

The Veteran's lay testimony and written evidence must also be weighed.  The Veteran reported in his February 2014 hearing that his erectile dysfunction did not start until he began taking medication for his service-connected conditions.  A review of the Veteran's VA medical records supports that contention in that the first notation of erectile dysfunction in the record appears in October 2008.  As the Veteran reported that he started to have erectile dysfunction one-and-a-half years prior to his May 2009 VA examination, the October 2008 VA treatment record supports his lay testimony.  Therefore, the Board finds his competent lay testimony is highly probative as he would be competent to relate when he first began experiencing erectile dysfunction.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature"); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer).  

The written material submitted by the Veteran further substantiates his lay statements as well as the VA medical doctor's statements.  The Drugs.com information lists sexual dysfunction as a possible side effect of Clonazepam and a thorough review of the Veteran's medical treatment record shows that the he was prescribed Clonazepam in March 2009.  However, the Veteran was also prescribed Metoprolol for his heart condition in October 2008, which per the May 2010 VA treatment record could also be a cause of erectile dysfunction.  Therefore, the written material submitted by the Veteran also weighs in favor of his claim as it shows that the Veteran's medication is causing or exacerbating his erectile dysfunction.   

Accordingly, because there is a current diagnosis of erectile dysfunction, coupled with competent medical and lay evidence relating the Veteran's erectile dysfunction to his service-connected PTSD, CAD, and diabetes mellitus, the Board finds that the evidence on causation is at least in a state of relative equipoise, and, under VA law, in such a circumstance, the claimant must prevail.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Thus, the Board finds that, with application of the doctrine of reasonable doubt, service connection for erectile dysfunction, as secondary to service-connected disability is warranted.  38 U.S.C.A. §§ 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.310; Allen, 7 Vet. App. at 448. 


ORDER

Entitlement to service connection for loss of use of the creative organ as secondary to service-connected diabetes mellitus, coronary artery disease, and/or PTSD is granted.  



________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals











